                                       Case 3:20-cv-01262-AVC Document 1-1 Filed 08/27/20 Page 1 of 1
 JS44        (Rev.oe/re)                                                                      clvllr covER                            SHEET
 TheJS44civilcoversheetandtheinformationcontainedhereinneitherreplacenorsupplementthefilingandserviceofpleadingsorotherpapersasrequiredbylaw,                                                                                          exceptas
 purposeofinitiatingthecivildocketsheet.                            (SEEINSTRUCT|1NSoNNEXTpAGEoFTHtSFoRM.)

 I. (a) PLAINTIFFS                                                                                                                    DEFENDANTS

      ANDREW ITUIXA}I                                                                                                                 I{ETRO-NORTH RAII,ROAD COI{PANIT
       (b)     County ofResidence ofFirst Listed Plaintiff                                                                            County of Residence of First Listed Defendant
                                         (EXCEPT IN U,S. PLAINTIFF CASES)                                                                                                (IN U.S. PLA]NTIFF CASES ONLY)
                                                                                                                                      NOTE:       lN LAND CONDEMNATION CASES, USETHE LOCATION OF
                                                                                                                                                  TFIE TRACT OF LAND INVOLVED.


      (C)      Attomeys (Firm       Nqme, Address, and Telephone Ntmber)                                                               Attomeys (lf Known)
              Scott E. Perry, Esq., Cahill & Perry, P.C.
              43 Trumbull Street,                                      New        Eaven, CT 06510
 II.      BASIS OF JURISDICTIONp,tacean "x" in one Boxonty)                                                          III.CITTZENSHIP OF PRINCTPAL PARTIES (ptace an "x" in one Bo.rfor ptaintilf
                                                                                                                            (For Diversity Cases Only)                      cad One Boxfor Defendant)
L-|   I      U.S. Govcmmcnt                  F 3            Fcdcral Qucstion                                                                        PTF DEF                               PTF DEF
               Plaintiff                                      (U.5. Govenunent Not q Par,,)                             CitizenofThisState           .l O I IncorporatedorPrincipalPlace A4 J4
                                                                                                                                                                                          ofBusincss In This Statc

n 2          U.S. Govemment                      t-l   4    Diversity                                                   Citizen of Another        State          t(, Z       n 2        lncorporated and Principal       Place n 5 t'S
                Defendant                                     (hdicale Citizenship ofPqrties in lten III)                                                                                  of tsusiness [n Another State

                                                                                                                        CitizcnorSubjcctola f3                               J 3 ForcignNation                                       O6           l6

IV. NATURE OF SUIT                                         an "X" in Oile Box                                                                                                 Click here for:
                                                                                  T{ IPTS                                                                                        ITANKRTIPI'(]Y
O I l0 Insurancc                                   PERSONAL INJURY                          PERSONAL INJURY             a       625 Drug Rclatcd Scizurc            O      422 Appcal 28 USC 158                0    375 Falsc Claims Act
O       Marine
      120                                    D 310 Airplane                           O     365 Personal tnjury -                   ofProperty 2l USC      881      O      423 Withdrawal                       D    376 Qui Tam (31 USC
O 130 Millcr Act                             D 3 l5 Airplanc           Product                  Product Liability       f       690 Othcr                                      28 USC 157                                3729(a))
O 140 Ncgotiablc lnstrumcnt                                Liability                  fl    367 Hcalth Carc/                                                                                                    il   400 State Rcapportionmcnt
l'1 150 Recovery ofOverpayment               l-] 320 Assault, Libel &                             Phamaceutical                                                                                                 l'l 410 Antitrust
           & Enforcernent of                           Slander                                    Personal Injury                                                   D 820 Copyrights                            D 430 Banks and Banking
D     151 Mcdicarc Act
                                             !f,   330 Fcdcral Employcrs'                       Product Liability                                                   o      830 Patent                           O 450 Commcrcc
D     I 52 Recovery of Delaulted                           Liability                  O     368 Asbestos Personal                                                   D 835 Patent - Abbreviated                  D 460 Deporlation
           Studcnt Loans                     D     340 Marinc                                   Injury Product                                                                   Ncw Drug Application           D 470 Rackctccr Influcnccd and
           (Excludcs Vctcrans)               0     345 Marinc Product                          Liability                                                            t''l   840 Tradcmark                                 Compt Organizations
0     153 Rccovcry ofovcrpaymcnt                           Liability                       PERSONAL PROPERTY                                                               s(lCtat, slt(_-t    tRI't'Y          D 480 Consumcr Crcdit
             ofVctcran's Bcncfits            D   350 Motor Vchiclc                    D
                                                                                      -I
                                                                                            370 Othcr Fraud             D       710 Fair Labor Standards            o    861     HrA (l39srT)                            (15 USC l68l or 1692)
l"l   160    Stockholders' Suits             t"l 355 Motor Vehicle                          371 Truth in Lending                    Act                             l'l 862      Black Lung (923)               11 485 Telephone Consumer
0     I 90   Other Contract                          Product Liabiliry                O     380 Other Personal          1   720 Labor/I\,lanagement                 D 863        DIWC/DIWW (405(g))                      Protection Act
fl    195    Contract Product Liability
                                             -I 360 Other Personal                              Property Damage                 Relations                           L-.I 864     SSID TitIC    XVI              l-'l 490 Cable/Sat TV
3     196    Franchisc                                     lnjury                     O     385 Propcrty Damagc         A 740 Railway Labor Act                     D 86s        RSI (a0s(g))                   O 850 Sccuritics/Commoditics/
                                             11 362 Penonal Injury -                            Product Liability       l.1 751 Family and Medical                                                                       Exchange
                                                    Mcdical Malpractica                                                         Lcavc Act                                                                       D 890 Othar StatutoryActions
                                                 CIVII- RIGHTS                                                          I   790 Othcr Labor Litigation                     T'F,IIRNAI. TAX SI]ITS               O 891 Agricultural Acts
0     210 Land Condcmnation                  O 440 Othcr Civil Rishts                       Habeas Corpus:              J       791 Employcc Rctiremcnt             O      870 Taxcs (U.S. Plaintiff            D    893 Environmcntal Mattcrs
D     220 Forcclosurc                        O 441 Voting                             D     463 Alicn Dctaincc                      lncomc Sccurity Act                        or Dcfcndant)                    D    895 Frccdom of Infomation
D     230    Rent Lease & Ejectment          O 442 Ernployment                        0     510 Motions to Vacate                                                   O      871   IRS ThirdParty                          Act
tJ    240    Torts to Land                   -     443 Housing/                                 Sentence                                                                         26 USC 7609                    n    896 Arbitration
D     245    Tort Product Liability                        Accommodations             D     530 Gcncral                                                                                                         0    899 Administrativc Procedure
n     290    AII Other Real Property         l"l   445 Amer. rv/Disabilities -        l:l   535 Death Penalty                       IMMIGRATION                                                                          Act/Review or Appeal of
                                                       Employment                           Other:                          I   462 Naturalization Application                                                           Agency Decision
                                             3     446 Amcr. rviDisabilitics -        D     540   Mandamus & Othcr      a       465 Othcr Imigration                                                            D    950 Constitutionality   of
                                                       Othcr                          O     550   Civil Rights                      Actions                                                                              Statc Statutcs
                                             L-l 448 Education                        l-l   555   Prison Condition
                                                                                      D     560   Civil Detainee -
                                                                                                  Conditions of
                                                                                                  Confincment

V. ORIGIN                  (Place an   "X" in one      Box only)

F I Original                    D   2   Removed lrom                      D 3 Remandedfrom                          04Reinstated          or O 5 Transferredfrom                        tr 6     Multidistrict              3 8 Multidistrict
             Proceeding                 State Coud                            Appellate Court                           Reopened                                    District                     Litigation -                     Litigation -
                                                                                                                                                                                                 Transfer                        Direct File
                                                       Citc thc U.S. Civil Statutc undcr which you are filing (Do not citejurisdictionsl ststutes                          unless diversiry)

VI.       CAUSE OF ACTION                              Brief description           cause:
                                                                                                                                                                                 the                     iff on October
VII.         REQUESTED IN                              I     cHBcr rr rHrsrs A cLASS                     ACTToN                 DEMAND        $                                     CHECK YES only if dcmandcd in complaint:
             COMPLAINT:                                      UNDER RULE 23, F.R.Cv.P                                                                                                JURYDEMAND: E Y".                                flNo
vrrr.         RELATED CASE(S)
                                                           (See   instructions)
              IFANY                                                                  JUDGE                                                                                 DOCKET NUMBER
                                                                                            SIGNATURE OF ATTORNEY OF RECORD


                     USE ONLY

      RECFIP'f #                                                                                  APPLYING IFP                                      JUDGE                                        MAG. JTJDGE
